DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “intermediary coupling element” (clms. 9-14, 17-20), “planetary gearbox” (clms. 10, 17) and the “actuator” (clms. 13 and 20) must be shown or the features canceled from the claims.
The drawings are also objected to because the arrow of intermediary gear 18 (fig. 4) points to a shaft rather than pointing to the two parts 19, 20 that make up the intermediary gear.
Further, the drawings are objected to because they fail to show sufficient details to render a proper understanding of how and where the shafts 15 and 16 (fig. 1) connect to and cooperate with the gears 15’ and 16’ (fig. 4). And it is unclear if the gears 15' and 16’ are each two separate gears or are each a single gear being shown in cross-section. Furthermore, the “helical input gear 15'” is shown to have the same structure as “straight output gear 16'”; and it is unclear how helical input gear 15’ cooperates with helical gear 19 and how straight output gear 16’ cooperates with straight gear 20 because they are depicted more like sets of splines and sliders rather than cooperating gears. For at least those reasons a clear understanding of the invention cannot be ascertained. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawings (see MPEP § 608.02(d)).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-2 and 5 are objected to because of the following informalities:
Regarding claims 1 and 2: the recitation “reciprocally moving” (clm. 1, lns. 10, 14; clm. 2, ln. 3) would be in better form if written as ‘reciprocal movement’.
Regarding claim 5: the term “balling” in the last line should read ‘baling’.
Appropriate correction for the above list of issues is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is not to be interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites a function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f). Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in this Office Action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) because the claim limitation(s) uses a generic placeholder (first prong of the three-prong test) that is coupled with functional language (second prong) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier (third prong).
Such claim limitation is:
“pushing mechanism for pushing the slice” (clm. 6); the term “mechanism” is a generic placeholder (nonce term) and is coupled to the functional language “for pushing the slice”, and the term “mechanism” is not preceded by a structural modifier; therefore, the limitation passes the three-prong test and is being interpreted under 35 U.S.C. § 112(f)
Because this limitation is being interpreted under 35 U.S.C. § 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function—i.e., a set of conveyors, or a set of fingers—and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. § 112(f) applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. § 112(f).
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL — The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 9-20 are rejected under 35 U.S.C. § 112(a) as failing to comply with the enablement requirement; any claims not directly addressed are only rejected under 35 U.S.C. § 112(a) for being dependent on a rejected base claim. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claims 9 and 14: the claims recite “the plunger driving mechanism mechanically connected to the slice pushing driving mechanism via the intermediary coupling element to synchronize the slice pushing driving mechanism” (clms. 9, 14) and “wherein the controller is configured for adjusting a synchronization between the periodically forming and pushing of the slice in the pre-compression chamber and the reciprocally moving of the plunger” (clm. 14).
However, the specification fails to set forth what the plunger driving mechanism 13 and slice pushing driving mechanism 14 are, or any details about them, let alone how the synchronization between them is adjusted. Are they gearboxes, motors, hydraulic actuators, etc.? The Figures provide no help in this matter. They merely depict them as boxes. Examiner also notes that fig. 1 illustrates the shafts 15, 16 as being perpendicular to each other, but then fig. 4 appears to imply that they would be parallel to each other since helical input gear 15’ and straight output gear 16’ are shown as the same type of structure.
Further, based on the disclosure, how should one of ordinary skill in the art know how the synchronization and timing between the forming of the bale and pushing of the material, via the plunger and slice pushing mechanism movement, respectively, is to be controlled with the controller without knowing the details of the plunger driving mechanism and the slice pushing driving mechanism? All that is known is how the intermediary coupling element functions to manipulate the shafts connecting the intermediary coupling element to the plunger driving mechanism and the slice pushing driving mechanism. The specification at ¶ 24 states “When the two-part gearbox is in a fixed position, the two shafts [15, 16, fig. 1] are directly connected to one another” and then states in ¶ 41 that “the helical input gear 15' is coupled to the plunger shaft 15 and the straight output gear 16' is coupled to the slice pushing mechanism shaft 16.” Examiner now kindly asks applicant to explain from fig. 4 how the shafts 15, 16, connected to the gears 15’, 16’, will would ever be “directly connected to one another”.
Further, there is no mention in the disclosure how the driving mechanisms transfer motion to the plunger and the slice pushing mechanism such that a synchronization and timing between the two can be adjusted. The specification states that the relative position of the plunger driving mechanism and the slice pushing driving mechanism is adjusted via longitudinal movement of the intermediary gear element (see ¶¶ 24-25), but how is that done without adversely affecting the position of the plunger and slice pushing mechanism relative to the baling chamber and pre-compression chamber, respectively? Would it not also affect the reach of the plunger and slice pushing mechanism? How are the plunger driving mechanism and the slice pushing driving mechanism connected to the frame of the baler such that their position is able to be adjusted?
Lastly, the specification does not disclose how the embodiment having the planetary gearbox adjusts the relative position of the plunger driving mechanism and the slice pushing driving mechanism, as is required to adjust the synchronization and timing of the plunger and slice pushing mechanism. Exactly how does the planetary gearbox perform those adjustments?
Without knowing the details listed above, one having ordinary skill in the art would not be able to make and use the claimed invention without undue experimentation since, as the examiner has shown, there is no clear direction or working examples provided that would enable one to make and use it.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7, 11 and 18 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. § 112(b) for being dependent on a rejected base claim.
Regarding claim 7: it is unclear if the “pushing mechanism” is the same as or additional to that of claim 6.
Regarding claims 11 and 18: the claims recite “the first part connecting one end via a straight gear coupling, the second part connecting another other end via a helical gear coupling”. It is unclear what structure the “one end” and the “another other end” are a part of, and it is unclear what the “one end” and the “another other end” are being connected to.
_______________________________________
Examiner notes that no art has been applied to claims 9-20; applicant is required to clarify the claims in compliance with 35 U.S.C. § 112 in order to facilitate a clear understanding of the claimed invention and the protection being sought.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verhaeghe et al. (US 2012/0000377 A1), hereinafter “Verhaeghe US”.
Regarding claim 1: Verhaeghe US discloses an agricultural baler comprising:
a baling chamber (10, fig. 1) comprising a first segment (64, fig. 6), a plunger (32, fig. 1); and
a pre-compression chamber (20, fig. 2) configured for gathering crop material (via pick-up roller 22), periodically forming a slice of the crop material (within pre-compression chamber 20), and pushing the slice towards the baling chamber into the first segment of the baling chamber (via fork 26);
a controller (¶ 20); and
a slice-presence-detecting sensor disposed in an upper region of the first segment of the baling chamber (¶ 46, last three lines), the slice-presence-detecting sensor comprising an output operationally connected to the controller (¶ 20),
wherein the plunger (32) is configured for reciprocal movement in the baling chamber to compress slices of crop material into a bale (see fig. 1 and ¶ 13), and
wherein the controller is configured for adjusting a synchronization between the periodically forming and pushing of the slice in the pre-compression chamber (20) (i.e., “loading cycle”) and the reciprocal movement of the plunger (32) (¶¶ 25-26, synchronization is adjusted by adjusting the predetermined densities of the sensors based on the harvesting circumstances, the crop type, etc.).
Regarding claim 2, which depends on claim 1: Verhaeghe US discloses the controller is further configured for adjusting a synchronization timing of the periodically forming and pushing of the slice in the pre-compression chamber with respect to the reciprocal movement of the plunger (¶¶ 25-26; note that “timing” is inherent to synchronization; for example, even if one adjusts the synchronization of the speeds of the periodically forming and pushing of the slice with the reciprocal movement of the plunger, the timing is still also adjusted since speed of an object over a distance requires time).
	Regarding claim 3, which depends on 1: Verhaeghe US discloses the slice-presence-detecting sensor is mounted at a top surface of the first segment (64, fig. 6) of the baling chamber (10, fig. 1) to detect arrival of the slice at the top surface (¶ 46, last three lines). 
	Regarding claim 4, which depends on claim 1: Verhaeghe US discloses a plurality of slice-presence-detecting sensors (60, fig. 6) mounted at different heights in the first segment (64) of the baling chamber (10) (see fig. 6 and ¶ 46, last three lines). 
	Regarding claim 6, which depends on claim 1: Verhaeghe US discloses the pre-compression chamber (20) comprises an inlet and an outlet (see fig. 6), wherein the outlet opens towards the first segment (64) of the baling chamber (10, fig. 1), the pre-compression chamber (20) comprising a pushing mechanism (fork 26) for pushing the slice through the outlet into the baling chamber (10), and wherein the controller is further configured for controlling a timing of the pushing mechanism (¶¶ 25-26).
	Regarding claim 8, which depends on claim 6: Verhaeghe US discloses the pushing mechanism (26) comprises a set of fingers (¶ 37, “prongs of the fork 26”) for grasping behind the slice of crop material at the inlet of the pre-compression chamber (20) and for pushing the slice through the outlet (see fig. 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Verhaeghe US, in view of Demon (US 2015/0272006 A1).
Regarding claim 5, which depends on claim 1: Verhaeghe US is silent regarding the slice-presence-detecting sensor being a force-sensor configured for measuring a force of contact between the slice and the first segment of the baling chamber. 
However, in the same field of endeavor, Demon teaches a density control system including a slice-presence-detecting sensor comprising a force-sensor configured for measuring a force of contact between the slice and a segment of the baling chamber (¶ 15, lns. 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Verhaeghe US with a force sensory for measuring a force of contact between the slice and a segment of the baling chamber, thereby providing Verhaeghe US with a density control system, as taught by Demon.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Verhaeghe US, in view of Verhaeghe (WO 2013/124227 A1), hereinafter “Verhaeghe WO”.
Regarding claim 7, which depends on claim 6: Verhaeghe US is silent regarding the pre-compression chamber comprising two conveyors defining a channel between the inlet and the outlet, the two conveyors configured for forming the slice and for acting as the pushing mechanism. 
However, in the same field of endeavor, Verhaeghe WO teaches a pre-compression chamber (1, fig. 3) comprising two conveyors (10, 10’) defining a channel between the inlet (5, fig. 4) and the outlet (8), the two conveyors (10, 10') are configured for forming the slice and for acting as the pushing mechanism (pg. 8, last ¶). Verhaeghe WO teaches that conveyor-based systems are less complex and are more capable of operating at the ever-increasing production speeds that the agricultural business requires, as compared to the rotating fork/blade arrangements (pg. 1, ¶ 3; pg. 2, first full ¶).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the pushing mechanism of Verhaeghe US with the conveyors of Verhaeghe WO, thereby making Verhaeghe less complex while improving the capability of operating at increasing production speeds, as taught by Verhaeghe WO.
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Krone et al. (US 6,425,234 B1); see at least fig. 1; col. 4, lns. 26-33; col. 5, lns. 31-40; and col. 6, claim 6
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303) 297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED O BROWN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725